DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: In line 3, there is an extra space in between the word “channel” and the comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the external threads of the lower body portion” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.  

Claim 10 recites the limitation "the screw" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abassi (U.S. 2018/0317972) (hereon referred to as Abassi).
Regarding claim 9, Abassi discloses a pedicle screw tulip head extender (see annotated Fig. 11 below), comprising a rod securing body portion (see annotated Fig. 11 below), 

    PNG
    media_image1.png
    319
    695
    media_image1.png
    Greyscale
the rod securing body portion having two opposing arms (see annotated Fig. 11 below) 

    PNG
    media_image2.png
    312
    345
    media_image2.png
    Greyscale

opposite a bisecting plane (see Fig. 11 wherein pivot axis 182 contains the disclosed bisecting plane extending in a direction coming out from the page), each arm comprising complementary interior threads (see annotated Fig. 11 below; Para. 0047) 

    PNG
    media_image3.png
    411
    388
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    334
    575
    media_image4.png
    Greyscale

having a first channel axis (see Fig. 11 wherein the disclosed first channel axis would be the axis perpendicular to the pivot axis 182 and extending in a direction coming out from the page; see Fig. 2 which shows rod 38 disposed along the disclosed first channel axis; see annotated Fig. 11 below showing a dot representing the disclosed first channel axis) 

    PNG
    media_image5.png
    363
    565
    media_image5.png
    Greyscale

extending parallel to the bisecting plane (see Fig. 11 which shows the parallel orientation of the disclosed bisecting plane, contained in pivot axis 182, and disclosed first channel axis relative to each other, both in a direction coming out from the page), the rod receiving channel connecting first and second spaced apart sides (see annotated Fig. 11 below, the first and second spaced apart sides having externally facing surfaces (see annotated Fig. 11 below), the externally facing surfaces being generally perpendicular to the bisecting plane (see annotated Fig. 11 below which shows the disclosed externally facing surfaces positioned downward, thus making the disclosed bisecting plane, contained in pivot axis 182, and the disclosed externally facing surfaces generally perpendicular relative to each other).

    PNG
    media_image6.png
    392
    715
    media_image6.png
    Greyscale


Regarding claim 10, Abassi discloses the pedicle screw tulip head extender of Claim 9 (see annotated Fig. 11 as shown in claim 9), wherein the screw (ref. 170a, Fig. 10) comprises a driving portion (see annotated Fig. 10 below) accessible through the access opening (ref. 184, Fig. 10).

    PNG
    media_image7.png
    472
    309
    media_image7.png
    Greyscale

Regarding claim 11, Abassi discloses the pedicle screw tulip head extender of Claim 9 (see annotated Fig. 11 as shown in claim 9), wherein the rod securing body portion (see annotated Fig. 11 as shown in claim 9) comprises a pocket (see annotated Fig. 11 below; A pocket is anything that is an empty space) for engaging with a rod reducing tool (It is noted that the rod reducing tool is only functionally recited, thus making the disclosed pocket capable of engaging with a rod reducing tool having complementary threads).

    PNG
    media_image8.png
    332
    488
    media_image8.png
    Greyscale


Claims 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab (U.S. 2011/0106178) (hereon referred to as Schwab).
Regarding claim 9, Schwab discloses a pedicle screw tulip head extender (see Fig. 5), comprising a rod securing body portion (see annotated Fig. 5 below),

    PNG
    media_image9.png
    253
    394
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    339
    392
    media_image10.png
    Greyscale

each arm comprising complementary interior threads (80) and extending upwardly (Para. 0028) from a curved lower surface (see annotated Fig. 5 below) to define a substantially U-shaped interior rod receiving channel (78) 

    PNG
    media_image11.png
    258
    426
    media_image11.png
    Greyscale

having a first channel axis (see annotated Fig. 5 below showing a dot representing the disclosed first channel axis which would be extending in a direction coming out from the 

    PNG
    media_image12.png
    330
    524
    media_image12.png
    Greyscale

the rod receiving channel (78) connecting first and second spaced apart sides (see annotated Fig. 5 below), the first and second spaced apart sides having externally facing surfaces (see annotated Fig. 5 below), the externally facing surfaces being generally perpendicular to the bisecting plane (see annotated Fig. 5 below which shows the disclosed externally facing surfaces positioned downward, thus making the disclosed bisecting plane, contained in the annotated x-axis extending out of the page, and the disclosed externally facing surfaces generally perpendicular relative to each other).

    PNG
    media_image13.png
    239
    574
    media_image13.png
    Greyscale


Regarding claim 12, Schwab discloses the pedicle screw tulip head extender of Claim 9 (see Fig. 5), further comprising a pedicle screw (90), the pedicle screw having a generally flat upper surface (see annotated Fig. 6 below), and wherein the rod securing body portion (see annotated Fig. 6 below) comprises a surface (see annotated Fig. 6 below) abutting the generally flat upper surface of the pedicle screw (see annotated Fig. 6 below).

    PNG
    media_image14.png
    319
    587
    media_image14.png
    Greyscale

claim 13, Schwab discloses the pedicle screw tulip head extender of Claim 9 (see Fig. 6), further comprising a pedicle screw (ref. 90, Fig. 6), the pedicle screw having a generally flat upper surface (see annotated Fig. 6 as shown in claim 12) and a curved lower surface of a pedicle screw rod receiving channel (see annotated Fig. 6 below; Para. 0027 stating that a rod is pushed down upon the disclosed curved lower surface and crown 102; Para. 0029 stating that spherical knob 76 comes in contact with the disclosed lower surface and crown 102 as shown on Fig. 6), and wherein the rod securing body portion (see annotated Fig. 6 as shown in claim 12) comprises a surface (see annotated Fig. 6 as shown in claim 12) abutting the generally flat upper surface of the pedicle screw (see annotated Fig. 6 as shown in claim 12) and a distance between the curved lower surface of the U-shaped interior rod receiving channel and the pedicle screw upper surface (see annotated Fig. 6 below) is less than a distance between the curved lower surface of the pedicle rod receiving channel and the pedicle screw upper surface (see annotated Fig. 6 below wherein the curved lower surface of the U-shaped interior rod receiving channel and the pedicle screw upper surface is closer to each other in distance than the distance between the curved lower surface of the pedicle rod receiving channel and the pedicle screw upper surface).


    PNG
    media_image15.png
    317
    628
    media_image15.png
    Greyscale

Regarding claim 14, Schwab discloses the pedicle screw tulip head extender of Claim 9 (see Fig. 5), wherein the tulip head extender (34) is joined to a tulip head (ref. 95, Fig. 6) of a pedicle screw (ref. 90, Fig. 6).

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayon et. al (U.S. 8758411) (hereon referred to as Rayon). 
Regarding claim 15, Rayon discloses a pedicle screw tulip head extender (see Fig. 7), comprising a mounting rod (10) having a first end (see annotated Fig. 7 below) and a second end (see annotated Fig. 7 below),

    PNG
    media_image16.png
    288
    393
    media_image16.png
    Greyscale

the mounting rod being generally straight at the first end and defining a central rod axis (see annotated Fig. 7 below), 

    PNG
    media_image17.png
    288
    393
    media_image17.png
    Greyscale

the mounting rod being generally turned at an angle on the second end (see annotated Fig. 7 below), 

    PNG
    media_image18.png
    288
    393
    media_image18.png
    Greyscale

and having disposed on the second end a rod securing body portion (see Fig. 3; ref. 20; see annotated Fig. 3 below) comprising two opposing arms (24)WO 2020/123857PCT/US2019/066061 28each including a portion of interior threads (26) and extending from a curved lower surface (see annotated Fig. 3 below) defining a substantially U-shaped interior channel (22) that can have a first channel axis (see annotated Fig. 3 below showing a dot representing the disclosed first channel axis which would be extending in a direction coming out from the page).

    PNG
    media_image19.png
    274
    363
    media_image19.png
    Greyscale

claim 16, Rayon discloses the pedicle screw tulip head extender of Claim 15 (see Fig. 3), wherein the mounting rod (10) has a cylindrical cross section (Col. 3, line 52 stating that an extension segment 12 of the disclosed mounting rod 10 is generally cylindrical, thus having a cylindrical cross-section).
Regarding claim 17, Rayon discloses the pedicle screw tulip head extender of Claim 15 (see Fig. 7), wherein the mounting rod (10) is turned at an angle of about 90 degrees (see annotated Fig. 7 as shown in claim 15; Col. 3, lines 59-60 stating that the disclosed second end extends generally perpendicularly to the disclosed first end, thus creating a turn at an angle of about 90 degrees).
Regarding claim 19, Rayon discloses the pedicle screw tulip head extender of Claim 15 (see Fig. 3), wherein the first channel axis (see annotated Fig. 3 below) is in a same plane as the central rod axis (see annotated Fig. 3 below which shows the disclosed first channel axis and the central rod axis being disposed along the same XY plane).

    PNG
    media_image20.png
    274
    363
    media_image20.png
    Greyscale

Regarding claim 20, Rayon discloses the pedicle screw tulip head extender of Claim 15 (see Fig. 3), wherein the first channel axis (see annotated Fig. 3 below) is in a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rayon in view of Leff et. al (U.S. 2015/0223844)
claim 18, Rayon discloses the pedicle screw tulip head extender of Claim 15 (see Fig. 7), however, fails to disclose wherein the rod securing body portion comprises a pocket for engaging with a rod reducing tool. 
Leff teaches an orthopedic fixation device (see Fig. 47) that can be fixed into fasteners that are implanted to bone (Abstract). Leff teaches wherein the rod securing body portion (510) comprises a pocket (584) for engaging with a rod reducing tool (Para. 0124 stating that the disclosed pocket can engage with tools such as rod reduction instruments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pedicle screw head extender of Rayon to include a pocket for engaging with a rod reducing tool, as taught by Leff, as doing so allows for the pocket to be engaged a rod reducing tool for the reduction of a rod onto a tulip head when in use.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rezach (U.S. 2013/0211458) (hereon referred to as Rezach) in view of Whipple (U.S. 2008/0015597).
Regarding claim 1, Rezach discloses a pedicle screw tulip head extender (see Fig. 1), the extender comprising: an upper body portion (32) joined to a lower body portion (46),
the upper body portion (32) having two opposing arms (34, 36) extending upwardly from a curved lower surface (ref. 42, Fig. 9) to define a substantially U-shaped interior channel (38) having a first channel axis (a2), the curved lower surface (ref. 42, Fig. 9) defining an access opening 
the lower body portion (46) extending downwardly as a protrusion from the upper body portion (see Fig. 1 wherein the disclosed lower body portion 46 is positioned as a projection from the upper body portion 32) and joined to the upper body portion (see Fig. 1 wherein the disclosed lower body portion 46 is joined to the disclosed upper body portion 32) and having first and second sides (refs. 50, Fig. 9), the first and second sides being substantially planar (Para. 0046 stating that the disclosed first and second sides can be square-shaped, therefore, would have external sides that are planar) and parallel (see Fig. 9; Para. 0046 stating that the disclosed first and second sides extend parallel to a1, thus making the disclosed first and second sides also parallel to each other) and separated by an interior portion (48), the first and second sides (ref. 50, Fig. 9) defining a protrusion height (see annotated Fig. 10 below) and a protrusion width (see annotated Fig. 10 below), and
a screw (74) disposed in the interior portion (Para. 0056).

    PNG
    media_image21.png
    307
    317
    media_image21.png
    Greyscale

Rezach discloses a screw (see Fig. 5) having external threads (see Fig. 5; Para. 0053), opposing arms (refs. 34, 36, Fig. 3) defining threads (ref. 38, Fig. 3) for a closure mechanism (Para. 0043), and furthermore, a width of a cavity (ref. 40, Fig. 3) corresponding to the width of the closure mechanism (see Fig. 3), both widths being greater than the disclosed protrusion width (see Fig. 3; see annotated Fig. 10 above). However, Rezach fails to disclose the external threads defining a thread diameter greater than the protrusion width.
Whipple teaches a similar bone anchor assembly (see Fig. 1A) comprising a receiver member (60) that receives a spinal rod (80) used to fix a desired relationship between adjacent vertebrae (Para. 0002). Furthermore, Whipple teaches a bone anchor assembly (see Fig. 1B) having opposing arms (76A/76B) defining threads (Para. 0080 stating that the arms comprise threads for a closure mechanism, such as a set screw), and a width of a recess (68) corresponding to the width of the closure mechanism (see Fig. 1B; Para. 0080).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external threads of the disclosed screw in Rezach to have a thread diameter greater than the closure mechanism, as taught by Whipple, because this provides a known alternate size for threads that allow for gripping engagement of a bone anchor assembly to the bone (Whipple, Para. 0029) (see MPEP 2143 (B)). It is noted that with the modification, the thread diameter would be greater than the width of the closure mechanism, thus also making it greater than the protrusion width.
 Regarding claim 2, Rezach, as modified, discloses the pedicle screw tulip head extender of Claim 1 (see Fig. 1 in Rezach), wherein the lower body portion (46) is substantially a U-shaped protrusion (see annotated Fig. 10 in Rezach below).

    PNG
    media_image22.png
    307
    317
    media_image22.png
    Greyscale

claim 3, Rezach, as modified, discloses the pedicle screw tulip head extender of Claim 1 (see Fig. 9 in Rezach), wherein the first and second sides (50) are substantially U-shaped (Para. 0046 stating that the disclosed first and second sides comprise circumferential rims 58, 60 that can be configured to be convex, thus on Fig. 9 in Rezach, when viewing the disclosed first and second sides in a lateral view, the disclosed first and second sides would be generally planar and would have a bottom surface being curved, thus defining a substantially U-shaped profile).
Regarding claim 4, Rezach, as modified, discloses the pedicle screw tulip head extender of Claim 1 (see Fig. 3 in Rezach), wherein the two opposing arms (34, 36) each comprise complementary first interior threads (see annotated Fig. 3 in Rezach below) for receiving a set screw (Rezach, Para. 0043).

    PNG
    media_image23.png
    506
    322
    media_image23.png
    Greyscale

Regarding claim 5, Rezach, as modified, discloses the pedicle screw tulip head extender of Claim 1 (see Fig. 1 in Rezach), wherein the screw (74) comprises a driving portion (104) accessible through the access opening (40) (Rezach, Para. 0060).
Regarding claim 6, Rezach, as modified, discloses pedicle screw tulip head extender of Claim 1 (see Fig. 1 in Rezach), wherein the upper body portion (32) comprises a pocket (see annotated Fig. 9 below) for engaging with a rod reducing tool (It is noted that the rod reducing tool is only functionally recited, thus making the disclosed pocket capable of engaging with a rod reducing tool having complementary threads).

    PNG
    media_image24.png
    303
    466
    media_image24.png
    Greyscale

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (U.S. 2008/0234759) in view of Abassi. 
Regarding claims 1 and 8, Marino discloses further comprising a pedicle screw (see Fig. 1B), the pedicle screw comprising a tulip head (30) and interior threads (ref. 44, Fig. 7B). Marino also discloses a tulip head comprising an upper body portion (see annotated Fig. 1B below) joined to a lower body portion (see annotated Fig. 1B below),
the upper body portion (see annotated Fig. 1B below) having two opposing arms (refs. 34/36, Fig. 6A) extending upwardly from a curved lower surface (ref. 42, Fig. 6A) to define a substantially U-shaped interior channel (see annotated Fig. 1B below) having a first channel axis (see annotated Fig. 6A below showing a dot representing the disclosed first channel axis extending in a direction coming out from the page), the curved lower surface (ref. 42, Fig. 6A) defining an access opening (ref. 38, Fig. 6A) extending through the upper body portion (see Fig. 6A wherein the disclosed access opening extends along the axis 6B which is disposed 

    PNG
    media_image25.png
    491
    588
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    304
    321
    media_image26.png
    Greyscale

 the lower body portion (see annotated Fig. 1B below) extending downwardly as a protrusion (see annotated Fig. 1B below) from the upper body portion (see annotated Fig. 1B below) and joined to the upper body portion (see annotated Fig. 1B below) and having first and second sides (see annotated Fig. 1B below; it is understood that the disclosed second is at the opposite side of the disclosed first side), the first and second sides being substantially planar (see annotated Fig. 4A below wherein the disclosed first and second sides are planar to conform to the planar walls of the pedicle screw 20) and parallel (see annotated Fig. 1B below wherein the disclosed first side is parallel to the disclosed second side) and separated by an interior portion (see annotated Fig. 2A below), the first and second sides defining a protrusion height and a protrusion width (see annotated Fig. 2A below), and

    PNG
    media_image27.png
    493
    520
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    220
    465
    media_image28.png
    Greyscale

the pedicle screw (ref. 20, Fig. 2A) disposed in the interior portion (see annotated Fig. 2A below showing the head of the disclosed screw disposed in the disclosed interior portion) and having external threads 

    PNG
    media_image29.png
    450
    455
    media_image29.png
    Greyscale

Marino fails to disclose a pedicle screw tulip head extender, the extender comprising: an upper body portion joined to a lower body portion, 
the upper body portion having two opposing arms extending upwardly from a curved lower surface to define a substantially U-shaped interior channel having a first channel axis, the curved lower surface defining an access opening extending through the upper body portion in a direction generally perpendicular to the first channel axis, 
the lower body portion extending downwardly as a protrusion from the upper body portion and joined to the upper body portion and having first and second sides, the first and second sides being substantially planar and parallel and separated by an interior portion, the first and second sides defining a protrusion height and a protrusion width, and 
a screw disposed in the interior portion and having external threads defining a thread diameter greater than the protrusion width.

Abassi teaches a similar pedicle screw tulip head comprising an “extension ready” spinal support system that can be mounted to an existing spinal support rod receptacle with minimal disturbance (Paras. 0006-0007). Abassi teaches an assembly (see Fig. 7) comprising pedicle screw tulip head extender (34), a screw (170), a pedicle screw (22), a tulip head (24) having external threads (94) coupled to a base portion (32), the base portion having an opening (ref. 188, Fig. 11) to receive the screw (170; Para. 0049), the extender having the same configuration as the tulip head (see Fig. 7), the pedicle screw and screw also having similar configurations (see Fig. 8 wherein the disclosed screw and disclosed pedicle screw have the same heads). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marino to include the tulip head having external threads coupled to a base portion, the base portion having an opening to receive the screw, the extender having the same configuration as the tulip head, the pedicle screw and screw also having similar configurations, as taught by Abassi, as doing so allows for additional spinal support rods to be coupled to existing 
Regarding claim 7, Marino, as modified, discloses the pedicle screw tulip head extender of Claim 1 (see rejection in claims 1 and 8 in view of Abassi), further comprising a pedicle screw (ref. 20, Fig. 1B), the pedicle screw comprising a tulip head (ref. 30, Fig. 1B), wherein the lower body portion (see annotated Fig. 1B as shown in claims 1 and 8) is secured in the tulip head (see rejection in claims 1 and 8 wherein the disclosed lower body portion of Marino would be disposed in the tulip head in view of the modification of Abassi).

Conclusion
	See PTO-892 for art of cited interest. Butler et. al (U.S. 2010/0160981) teaches a cross connector head comprising external threads configured to be received by inner threads of a pedicle screw tulip head when in use (Para. 0041), and Raju et. al (U.S. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAELIN MARTIN whose telephone number is (571)272-8055. The examiner can normally be reached M-F | 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAELIN G A MARTIN/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773